Opinion filed June 9, 2016




                                      In The


        Eleventh Court of Appeals
                                   ____________

                               No. 11-16-00122-CR
                                   ____________

                             LARRY SMITH, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR46153


                      MEMORANDUM OPINION
      Appellant pleaded not guilty to the offense of failure to comply with sex
offender registration, a third-degree felony. The jury found him guilty, and the trial
court assessed Appellant’s punishment at confinement for six years in accordance
with the terms of an agreement as to punishment. We dismiss the appeal.
      This court notified Appellant by a letter dated May 19, 2016, that we had
received information from the trial court that Appellant had waived his right to
appeal in this cause. We requested that Appellant’s counsel respond and show
grounds to continue the appeal. We have not received a response to our May 19
letter.
          The documents on file in this court reflect that Appellant waived various
rights, including his right to appeal. These waivers were signed by Appellant, his
attorney, and the trial judge. Among the waivers was a “WAIVER OF RIGHT TO
APPEAL” in which Appellant affirmatively, “voluntarily, knowingly and
intelligently WAIVE[D] AND G[A]VE UP [HIS] RIGHT TO APPEAL.” The
documents therefore show that Appellant waived his right to appeal. Texas has
“long held that a valid waiver of appeal prevents a defendant from appealing without
the trial court’s consent.” Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App.
2003). A waiver of the right to appeal is valid if it was made voluntarily, knowingly,
and intelligently. Id. Appellant asserted in his motion for new trial that his waiver
was unknowingly and unintelligently entered.           Appellant’s blanket assertion,
however, is not supported by the arguments made in his motion for new trial or by
the documents on file in this case, and the trial court has not given Appellant
permission to appeal. Accordingly, we dismiss this appeal without further action.
See id. at 622–23; see also TEX. R. APP. P. 25.2(d).
          This appeal is dismissed.


                                                       PER CURIAM


June 9, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2